Citation Nr: 0732122	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  00-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of compression fracture of T4-T6 of the dorsal 
spine, including degenerative arthritis of the dorsal spine.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of compression fracture of T4-T6 of the dorsal 
spine, including degenerative arthritis of the dorsal spine, 
prior to August 18, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1999 and October 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The Board notes that the veteran has perfected two claims.  
First, with the submission of a substantive appeal (VA Form 
9) in May 2000, the veteran perfected the appeal of 
entitlement to an increased evaluation for residuals of a 
compression fracture of the dorsal spine, which was rated 20 
percent at that time.  Second, the veteran submitted a VA 
Form 9 in July 2007 with regard to the issue of entitlement 
to an effective date earlier than August 18, 2006, for the 
assignment of a 40 percent evaluation for the service-
connected disability.  Since the veteran's claim of 
entitlement to an earlier effective date for the 40 percent 
evaluation is the equivalent of claiming an increased rating 
prior to August 18, 2006, the Board has characterized the 
veteran's claim as set forth above.


FINDINGS OF FACT

1.  Prior to August 18, 2006, residuals of compression 
fracture of T4-T6 of the dorsal spine, including degenerative 
arthritis of the dorsal spine, is manifested by flexion to 80 
degrees with evidence of a demonstrative deformity of a 
vertebral body.

2.  Beginning August 18, 2006, residuals of compression 
fracture of T4-T6 of the dorsal spine, including degenerative 
arthritis of the dorsal spine, is manifested by flexion 
limited to 30 degrees, no evidence of ankylosis, and no 
neurological diagnoses.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of compression fracture of T4-T6 of the dorsal 
spine, including degenerative arthritis of the dorsal spine, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.25(b), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5291, 5293 (2002), 4.71a, Diagnostic 
Code 5235-5243, 5293 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
prior to August 18, 2006, for residuals of compression 
fracture of T4-T6 of the dorsal spine, including degenerative 
arthritis of the dorsal spine, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.25(b), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5291, 5293 (2002), 4.71a, Diagnostic Code 5235-5243, 5293 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
March 1999, prior to the enactment of the VCAA.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the veteran has the right to content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.

A letter dated in March 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
The letter indicated that evidence showing that his service-
connected disability had gotten worse would substantiate his 
claim.  He was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
his claims were listed.  Enclosures to the letter discussed 
the evidence and information necessary to support the 
veteran's claim and outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was also requested to inform VA if there was any 
other evidence or information that might support his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
Board notes that, even though the veteran's claim is not for 
service connection, the veteran was provided with this notice 
in March 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured any error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

Finally, the Board notes that the veteran was afforded VA 
examinations in June 1999, July 2002, March 2004, and August 
2006.   Moreover, the veteran was afforded the opportunity to 
testify at a hearing before the undersigned.  In addition, 
the undersigned held open the record so the veteran could 
submit any additional evidence showing his disability had 
worsened, but no additional evidence was submitted.  The 
actions of the undersigned at the hearing complied with the 
VCAA and 38 C.F.R. § 3.103 (2007).  The Board is unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


II.  Analysis

The veteran's spine disability is rated 20 percent disabling 
beginning on March 12, 1999, and 40 percent disabling 
beginning on August 18, 2006.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran filed his claim for increase on March 12, 1999.  
The criteria for evaluating diseases or injuries of the spine 
were amended on September 23, 2002, and again in September 
2003.  In VAOPGCPREC 3-2000 (April 2003), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  The effective date of a liberalizing law 
or VA issue is no earlier than the effective date of the 
change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006).

Prior to September 2002, Diagnostic Code 5285, which 
addressed residuals of fracture of vertebra, provided for a 
60 percent evaluation for residuals without cord involvement; 
and abnormal mobility requiring neck brace (jury mast).  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  In cases 
where the veteran did not meet the criteria for a 60 percent 
evaluation, the disability was to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  Id.

Prior to September 2002, Diagnostic Code 5291, which 
addressed limitation of motion of the dorsal spine, provided 
for a 10 percent evaluation for severe or moderate limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for a 60 
percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  A 40 percent evaluation was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Id.  Intervertebral disc syndrome that 
was moderate with recurring attacks warranted a 20 percent 
evaluation.  Id.

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  The criteria are as follows, in part:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
- 40 percent disabling.

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
- 20 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the relevant criteria are as follows, 
in part:

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent disabling.

Forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
- 40 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis - 20 
percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence of record includes a June 1999 VA examination.  
The veteran complained of almost constant lower back pain, 
which was aggravated by bending, stooping, and lifting.  He 
took no regular medications for his back pain, but 
occasionally used Tylenol for relief.  On examination, the 
veteran stood with a somewhat round stance, but he ambulated 
with an essentially normal gait.  The veteran sat comfortably 
in a chair in the examining room while presenting his history 
and readily came to a standing position.  He stood with an 
increase in the dorsal round back, consistent with remote 
compression fracture of the thoracic spine.  Otherwise, there 
was normal lumbar lordotic curve.  Forward flexion was 
limited to approximately 80 degrees.  Extension was to 10 
degrees.  Lateral tilt was to approximately 20 degrees.  
There was a considerable degree of stiffness in the veteran's 
spine.

The veteran could assume the sitting and prone position 
during examination.  Straight leg raising was to 60 degrees 
without evidence of sciatic nerve involvement.  There was no 
evidence of sensory deficit in the lower extremities.  The 
diagnosis was fracture compression, remote, of the sixth 
thoracic vertebra.  X-rays of the thoracic spine revealed 
mild to moderate degenerative changes.

In an August 2000 written statement, K.M., M.D., the 
veteran's physician, indicated that the veteran complained of 
daily, chronic, mid-back pain.  He had problems standing for 
prolonged periods of time.  He had to sit and lay down 
frequently during the day.  He did not require any assistance 
by devices at this time.

In July 2002, the veteran underwent VA examination.  His back 
pain was localized in the upper thoracic region.  It had no 
radiation or sensory changes.  On examination, the veteran 
walked straight and without limping.  The thoracic kyphotic 
curve was somewhat more than the normal physiologic kyphotic 
curve by 30 percent.  There was tenderness in the upper 
thoracic spines.  There was no muscle spasm, swelling, or 
discoloration.  Neurological examination of the lower 
extremities was normal.  X-rays revealed osteoporosis and 
minimal degenerative changes.  There was minimal anterior 
wedging deformity of a few upper thoracic vertebrae, probably 
chronic in nature.

In March 2004, the veteran underwent VA examination.  He 
received an injection for pain about every three months.  
Otherwise, he took Motrin for pain.  He had no other 
treatment.  He reported no leg pains, pain radiating down his 
legs, or numbness down his legs.  He reported no bowel or 
bladder problems.  On examination, the veteran walked without 
evidence of a limp, discomfort, or pain.  He could stand on 
his heels and toes without difficulty.  Flexion of the lumbar 
spine was to 80 degrees.  Extension, bilateral lateral 
flexion, and bilateral lateral rotation were all within 
normal limits.  The veteran stood upright with normal 
curvature of the lumbar spine.  He was slightly tender to 
percussion of the lumbosacral area of the spine and the mid-
dorsal area of the spine.  Straight leg raising was negative 
bilaterally.  Neurological examination was normal.  The 
examiner indicated that the veteran's current residual is 
pain.  He was unable to lift very heavy objects or bend 
because of pain.  He denied leg pain or sciatica very much.  
Physical examination was normal for sciatic nerve irritation.  
Back pain was getting worse with time.  The examiner 
indicated that the degenerative changes the veteran had below 
the fracture were in the lumbar spine only and not related to 
the fracture involving the thoracic spine.  If the MRI was 
abnormal in the spine, then the disability would be service-
connected.

In August 2006, the veteran underwent VA examination.  He 
complained of throbbing pain that increased with repetitive 
use.  He also complained of increased fatigue, weakness, and 
lack of endurance.  The pain radiated to his upper and lower 
extremities, bilaterally.  Sitting, standing, bending, 
stooping, pushing, pulling, lifting, overhead work, kneeling, 
crawling, squatting, and walking caused flare-ups of pain.  
Flare-ups were severe and lasted for several days.  Sitting 
helped reduce the pain.  The veteran used a cane for 
ambulation.  He could walk about 30 minutes before his pain 
increased.

The veteran indicated that his back disability affected his 
activities of daily living, his recreational activities, and 
his driving.  On examination, the veteran walked with a 
broad-based gait.  He used a cane but clearly had an 
imbalance and walked very slowly and deliberately.  The 
veteran achieved 30 degrees of lumbar flexion with active and 
passive range of motion testing.  With repetitive testing, 
his pain increased significantly.  He could not complete 
extension.  With greater than 2 or 3 degrees of extension, 
the veteran lost his balance.  He was able to laterally bend 
and rotate to the left and right to 25 degrees.  Heel walking 
exacerbated his back pain.  The veteran had a positive seated 
straight leg raise.  His sensation to light touch and pin 
prick were preserved, although the veteran was slightly 
hypersensitive to pin prick when testing the left lower 
extremity in the L4-S1 distribution.  He was hyporeflexic, 
and no reflexes were elicited at the knees or ankles.  The 
diagnosis was lumbar degenerative disc disease.

The examiner indicated the veteran had significant functional 
impairment and functional limitations.  Therefore, his 
disability had increased due to weakened movements, excessive 
fatigability, and incoordination.

VA outpatient treatment records dated from September 2000 to 
March 2004 show the veteran complained of back pain with no 
radiation.  He also underwent steroid injection for his back 
pain.

Private treatment records dated from November 2001 to May 
2004 show the veteran complained of pain with radiation, had 
diagnoses of osteoarthritis of the lumbar spine, degenerative 
joint disease with osteophyte formation, severe disc disease, 
and narrowing of the lumbar vertebrae.  A May 2004 private 
record indicated the veteran's flexion was greater than 30 
degrees.

First, the Board finds that the evidence does not show that 
the veteran's disability warrants an increase to a 60 percent 
rating under the criteria of Diagnostic Code 5285 (2002).  
While the evidence shows the veteran suffered a fracture of 
his dorsal spine in service, none of the current evidence of 
record shows he required the wearing of a neck brace.  While 
the veteran demonstrated limited mobility of the dorsal 
spine, this is not equivalent to abnormal mobility.  
Additionally, the veteran never alleged in written or oral 
statements that he wore a neck brace.  Further, there is no 
evidence that the compression fracture implicated "cord 
involvement" to warrant consideration of the 100 percent 
evaluation under Diagnostic Code 5285.  Therefore, he is not 
entitled to an increased rating under Diagnostic Code 5285.

Diagnostic Code 5285 further states that when a veteran did 
not meet the criteria for a 60 percent rating, the disability 
was to be evaluated with regard to limited motion, adding 10 
percent for demonstrable deformity of vertebral body.  It is 
with this criteria that the RO assigned the rating of 20 
percent, beginning March 12, 1999.  According to Diagnostic 
Code 5291 (2002), limitation of motion of the dorsal spine is 
to be assigned a maximum schedular evaluation of 10 percent.  
The RO then added 10 percent for demonstrable deformity of a 
vertebral body to arrive at the 20 percent rating currently 
assigned for that time period.  Because 10 percent is the 
maximum schedular evaluation for limited motion of the dorsal 
spine, the section of the veteran's spine that is service-
connected, the Board finds that an increased rating is not 
warranted under this Diagnostic Code.  The evidence does not 
reflect that the veteran has demonstrable deformity of more 
than one section of his spine, and the Board again notes that 
it is only the dorsal that is service connected.  See 
VAOPGCPREC 3-2006 (separate 10 percent ratings are not for 
application for multiple vertebral bodies within the same 
segment); 38 C.F.R. § 4.25(b) (2007).  The Board also notes 
that until the regulatory change, the veteran was in receipt 
of the maximum evaluation for limited motion and that further 
discussion of DeLuca and functional loss is not warranted.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, the 
preponderance of the evidence is against an increased 
evaluation under Diagnostic Codes 5285 and 5291.

Diagnostic Code 5293, in effect prior to 2002, provides the 
criteria for rating intervertebral disc syndrome.  To warrant 
an increase to a 40 percent rating prior to August 18, 2006, 
the veteran must demonstrate severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  The 
evidence shows that, prior to August 18, 2006, the veteran 
complained of back pain nearly every day, which was 
aggravated by activity.  He had to sit or lay down often 
during the day to relieve the pain.  Beginning in May 2003, 
he began receiving steroid epidural injections approximately 
every three months.  Otherwise, he took over-the-counter 
medication for pain and had no other treatment.  The more 
probative evidence of record prior to August 18, 2006, shows 
that neurological testing was normal.  The Board is aware 
that there are complaints of radiating pain noted in private 
treatment records dated between 2001 and 2004.  However, 
neurologic deficits were not identified.  Thus, a separate 
evaluation for a neurologic deficit is not warranted.

Based on this, the Board finds that the preponderance of the 
evidence is against an increase in the veteran's disability 
rating prior to August 18, 2006.  While one private treatment 
record, dated in June 2001, described his disc disease as 
severe, this referred to disease in the lumbar spine, not the 
dorsal spine.  In addition, even though a physician described 
the veteran's disability as severe, he did not demonstrate 
the symptomatology associated with severe intervertebral disc 
syndrome, such that a 40 percent evaluation is warranted.  
Specifically, the veteran's disability did not show that he 
had recurring attacks with only intermittent relief.  While 
the veteran complained of daily back pain, his treatment 
consisted only of epidural injections four times per year and 
the use of Motrin.  The evidence did not show any attacks 
related to intervertebral disc syndrome, just complaints of 
daily back pain.  Therefore, an increase to a 40 percent 
rating, prior to August 18, 2006, under Diagnostic Code 5293 
(2002) is not warranted.

The evidence of record beginning August 18, 2006, includes 
the veteran's VA examination report.  While this report 
certainly demonstrated an increase in the veteran's 
disability, the symptoms associated with a 60 percent 
disability evaluation for intervertebral disc syndrome are 
not shown.  The veteran complained of radiating pain, but he 
was not diagnosed with or shown to have symptoms compatible 
with sciatic neuropathy.  No demonstrable muscle spasm was 
shown.  The examiner did indicate that no reflexes were 
elicited at the veteran's ankles.  It was noted he was 
hypersensitive to pin prick when testing the lower extremity 
in the L4-S1 distribution.  Based on this, the Board finds 
that the evidence preponderates against a finding that the 
veteran's disability warrants an increased rating under 
Diagnostic Code 5293 (2002), from August 18, 2006.

With regard to the revised criteria for rating intervertebral 
disc syndrome, the Board notes that none of the evidence of 
record shows that the veteran had attacks of his disability 
that required bed rest, which was prescribed and treated by a 
physician.  Therefore, an increased rating, at any time 
during the appeal period, is not warranted under the criteria 
of Diagnostic Code 5293 (2007).

Based on the revised criteria for evaluating back disorders, 
the Board finds that, prior to August 18, 2006, the veteran 
never demonstrated the functional equivalent of forward 
flexion to 30 degrees or less.  See DeLuca, supra.  The 
evidence dated during that time period shows the veteran 
could flex his lumbar spine to 80 degrees.  In addition, a 
May 2004 private treatment record showed the veteran could 
flex to more than 30 degrees.  Therefore, the veteran has not 
demonstrated the limited motion necessary to warrant an 
increase to a 40 percent disability rating prior to August 
18, 2006.  In addition, none of the evidence of record, dated 
throughout the appeal period, shows the veteran was diagnosed 
with ankylosis of any portion of his spine or complained of 
an inability to move his spine.  Therefore, an increased 
rating under the revised criteria is not warranted at any 
time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.

The Board notes here that Diagnostic Codes 5235 to 5243 and 
5293 require the Board to consider the veteran's neurological 
findings separate from his orthopedic manifestations.  The 
evidence of record shows the veteran occasionally complained 
of radiating pain prior to August 18, 2006.  His August 2006 
VA examination shows he reported radiating pain to all 
extremities.  However, neurological testing has been shown to 
be normal, and no neurological diagnoses were ever assigned 
to the veteran.  No atrophy of the extremities was noted.  
Thus, the veteran would not be entitled to an increased 
evaluation if the orthopedic symptoms were evaluated 
separately from the neurological symptoms.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The Board 
notes that prior to the August 2006 examination, there was a 
lack of objective clinical findings pertaining to the DeLuca 
factors.  In this examination, the examiner stated that pain 
increased significantly with repetitive motion.  However, the 
40 percent evaluation assigned to the veteran beginning on 
the date of this examination, is the maximum schedular rating 
assigned to limitation of motion of the spine.  See Johnston, 
supra.  Therefore, the veteran is not eligible for an 
increased rating under the criteria associated with DeLuca, 
supra, based on that examination report.  Examinations prior 
to August 2006 show the veteran was able to flex his lumbar 
spine to 80 degrees.  This is only 10 degrees less than 
normal range of motion.  The veteran testified in July 2007 
before the undersigned.  He indicated that he used to 
participate in church, which required bending over.  He took 
pain pills prior to doing this.  He could not lift heavy 
objects because of his back.  He occasionally drove a car.  
The veteran's daughter noticed a big change in the veteran's 
back disability in 2004.  At that time, he could have picked 
up light groceries.  Anything involving significant weight 
would affect the functional use of the veteran's back.  Even 
considering this evidence of functional impairment, the Board 
finds that the veteran's disability would not warrant more 
than the 20 percent rating already assigned.  Nothing in the 
lay or medical evidence established the functional equivalent 
of limitation of flexion to 30 degrees or less.  Even when 
the testimony is accepted as accurate, it does not provide a 
basis to award a higher evaluation.

Finally, the Board notes the veteran's testimony in July 2007 
that he never received the notice regarding his January 2005 
VA examination.  The veteran asserted that he would have 
appeared for this examination and believes it would have 
shown the increased disability that his August 2006 
examination demonstrated.  While we accept the veteran's 
contentions, the Board must nevertheless make a determination 
based on the evidence of record.

The veteran is competent to report his symptoms.  He has 
asserted he warranted more than a 20 percent evaluation prior 
to August 16, 2006, and more than a 40 percent evaluation 
thereafter.  However, the objective clinical findings are 
more probative as to the degree of his impairment.  The Board 
finds that the preponderance of the evidence is against a 
finding that the service-connected residuals of compression 
fracture of T4-T6 of the dorsal spine, including degenerative 
arthritis of the dorsal spine, warrants more than a 20 
percent evaluation prior to August 18, 2006, or a 40 percent 
evaluation thereafter, for the reasons stated above.  
Gilbert, 1 Vet. App. at 55.


ORDER

An evaluation in excess of 40 percent for residuals of 
compression fracture of T4-T6 of the dorsal spine, including 
degenerative arthritis of the dorsal spine, is denied.

An evaluation in excess of 20 percent for residuals of 
compression fracture of T4-T6 of the dorsal spine, including 
degenerative arthritis of the dorsal spine, prior to August 
18, 2006, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


